To compel respondent to pay over the moneys collected by him for county taxes for the year 1881, the respondent refusing, on the ground that the county treasurer collected for the previous year an equal or larger sum for taxes collected upon the liquor traffic in the city of Ishpeming, which it was his duty to pay into the city treasury, but which he wrongfully withheld.
Granted October 18, 1882.
Held, that under Act 228 of 1875, in collecting and accounting for the tax, the treasurer is the agent of the municipality and not of the county, and that his failure to act does not warrant the municipality in withholding an equivalent amount from the taxes. Held also, that the county does not guarantee the integrity of its officers, and is not bound to answer for their conduct, as where the county treasurer embezzles funds, which, as the agent of the townships and cities of the county, he is required to place to their credit.